Order reversed on the law and the facts, with ten dollars costs and disbursements, and defendant’s motion to vacate the notice of examination granted, with ten dollars costs. It does not appear that the party sought to be examined is an officer, managing agent or employee of the defendant, that he had any connection with the writing or issuing of the insurance policy in question, that he possesses any knowledge or information with respect thereto, or that he can give any testimony that is material and necessary to the prosecution of the action. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.